Case 7:19-cv-00876-JLK-RSB Document 12 Filed 05/27/20 Page 1 of 1 Pageid#: 32

                    IN THE UNITED STATES DISTRICT COURT
                                                                                       MAY 27 2020
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                             ROANOKE DIVISION

MICHAEL JEROME HARSTON,                      )
                                             )
       Plaintiff,                            )       Civil Action No. 7:19cv00876
                                             )
v.                                           )       MEMORANDUM OPINION
                                             )
JUDGE MILAM, et al.,                         )       By: Jackson L. Kiser
                                             )           Senior United States District Judge
       Defendants.                           )


       Plaintiff Michael Jerome Harston, a former inmate proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983. After filing this action, Harston advised the court

that he had been released from incarceration. See ECF No. 10. By order entered May 7, 2020,

the court advised Harston that because he was no longer an inmate, he would not be allowed

to pay the filing fee in installments under the Prison Litigation Reform Act. See ECF No. 11.

The court ordered Harston to pay the balance of the filing fee or otherwise respond to the

order within ten days. Id. The court warned Harston that failure to pay the filing fee or

otherwise respond to the order would result in immediate dismissal of the action without

prejudice. Id. Harston did not respond to the court’s order. Accordingly, I will dismiss this

action without prejudice for failure to comply. I note that this dismissal is without prejudice

to Harston’s opportunity to refile his claims in a separate civil action, subject to the applicable

statute of limitations.
                    27th day of May, 2020.
       ENTERED this ____


                                      _______________________________________
                                      SENIOR UNITED STATES DISTRICT JUDGE
